           Case 2:20-cv-01716-APG-BNW Document 19 Filed 10/14/20 Page 1 of 3




 1   WILLIAM P. VOLK, ESQ.
     Nevada Bar No. 6157
 2   Email: wvolk@nevadafirm.com
     JESSICA M. LUJAN, ESQ.
 3   Nevada Bar No. 14913
     Email: jlujan@nevadafirm.com
 4   HOLLEY DRIGGS
     400 South Fourth Street, Third Floor
 5   Las Vegas, Nevada 89101
     Telephone: (702) 791-0308
 6   Facsimile: (702) 791-1912

 7   and

 8   MILTON G. HAMMOND (pro hac vice forthcoming)
     Texas Bar No. 08867720
 9   RAMJI LAW GROUP, P.C.
     9186 Katy Freeway
     Houston, TX 77055
10   Telephone: (832) 674-0209
     Facsimile: (866) 672-3372
11   Email: mhammond@calltheram.com
     Service Email: service@ramjilaw.com
12
     Attorneys for Defendant James Settlement Services, LLC
13

14
                                UNITED STATES DISTRICT COURT
15
                                          DISTRICT OF NEVADA
16
      KENNETH LANE, et al.,                            Case No.: 2:20-cv-01716-APG-BNW
17
                            Plaintiffs,                STIPULATION TO EXTEND THE
18             v.                                      TIME FOR DEFENDANT JAMES
      CONESTOGA SETTLEMENT SERVICES,                   SETTLEMENT SERVICES, LLC
19
      LLC, et al.,                                     TO RESPOND TO COMPLAINT
20
                            Defendants.                (FIRST REQUEST)
21
            Plaintiffs, by and through their counsel of record, Reese Marketos LLP and King &
22
     Durham, PLLC, and Defendant James Settlement Services, LLC (“JSS”), by and through its
23
     counsel of record, Ramji Law Group, hereby stipulate to an extension of time by which JSS must
24

25
                                                   1
           Case 2:20-cv-01716-APG-BNW Document 19 Filed 10/14/20 Page 2 of 3




 1
     respond to the Complaint by, and including, November 9, 2020 (November 8 being a Sunday).
 2   This Stipulation is made and based upon the following:
 3          1.      Plaintiffs filed their Complaint on September 17, 2020, in which they allege that

 4   Defendants engaged in tortious conduct and misrepresented certain aspects of life settlement

     investments. (ECF No. 1). Plaintiffs seek certification to represent a class of similarly situated
 5
     individuals across the country. Id.
 6
            2.      JSS was served with the Complaint on September 18, 2020. JSS’s response is
 7
     currently due October 9, 2020.
 8
            3.      Counsel for JSS represent that they have recently been engaged and require
 9   additional time to evaluate Plaintiffs’ allegations and prepare a response, taking into account the

10   exercise of due diligence.

11          4.      In light of the foregoing, the parties agree and request that JSS shall have up to, and

     including, November 9, 2020, to respond to the Complaint.
12
            5.      JSS thus requests that the Court accept this Stipulation and enter this proposed
13
     order. This is the first request for an extension of time. This Stipulation is entered into in good
14
     faith and not for purposes of delay.
15   ///
16   ///

17   ///

18   ///

     ///
19
     ///
20
     ///
21
     ///
22   ///
23   ///

24   ///

25
                                                       2
            Case 2:20-cv-01716-APG-BNW Document 19 Filed 10/14/20 Page 3 of 3




 1
            6.      Counsel for JSS will submit a pro hac vice motion on or before the requested
 2   answer date.
 3
     DATED this 8th day of October, 2020.             DATED this 8th day of October, 2020.
 4
      By: /s/ William P. Volk                         By: /s/ Matthew L. Durham (with permission)
 5
      WILLIAM P. VOLK, ESQ.                           MATTHEW L. DURHAM, ESQ.
 6    Nevada Bar No. 6157                             Nevada Bar No. 10342
      JESSICA M. LUJAN, ESQ.                          KING DURHAM
 7    Nevada Bar No. 14913                            6385 S. Rainbow Rd., Ste. 220
      HOLLEY DRIGGS                                   Las Vegas, Nevada 89118
 8    400 South Fourth Street, Third Floor
      Las Vegas, Nevada 89101                         Counsel for Plaintiff Kenneth Lane
 9
      And
10
      MILTON G. HAMMOND, ESQ.
11    (pro hac vice forthcoming)
      Texas Bar No. 08867720
12    RAMJI LAW GROUP, LLC
      9186 Katy Freeway
13    Houston, TX 77055

14
      Counsel for Defendant JSS
15

16

17                                           IT IS SO ORDERED
                                               ORDER
18                                           DATED: 12:23 pm, October 14, 2020
19          IT IS SO ORDERED.

20
                                            BRENDA WEKSLER
21
                                            UNITED STATES MAGISTRATE JUDGE
                                         __________________________________________
                                         UNITED STATES DISTRICT JUDGE
22

23                                       DATED this _____ day of ____________________, 2020.

24

25
                                                  3
